Action for divorce. Order granting plaintiff’s motion for a reargument of defendant’s prior motion to vacate plaintiff’s notice to take testimony of two witnesses without the State, pursuant to section 288 of the Civil Practice Act, and on reargument adhering to the decision granting vacatur of the notice, reversed on the law and the facts, with $10 costs and disbursements, and the motion to vacate denied, with $10 costs. Plaintiff’s procedure was proper under sections 288 and 290 of the Civil Practice Act, and in accord with well-settled doctrine. (4 Carmody on New York Pleading and Practice, §§ 1265,1250, 1253.) Carswell, Acting P. J., Johnston, Nolan, Sneed and Wenzel, JJ., concur.